DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on 9/21/2021 has been received and entered. Application No. 16/599,083 Claims 1-20 are now pending. Claims 1, 2, 4, 9 & 17 have been amended.

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection for claims 1-8 & 17-20. 
Applicants Amendment did not overcome the previous, 35 USC 103 rejection for claims 9-16.
This action is made final in view of the new grounds of rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-3, 7-8 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. (U.S. Pub 2009/0172546) hereinafter Chang, in view of Typrin (U.S. Pub 2015/0088514) in view of Kim et al. (U.S. Pat 10,671,343) hereinafter Kim.

As per Claim 1, Chang teaches A method for providing product information to a user, comprising: receiving an indication of a product from a Voice User Interface (VUI) server, wherein the VUI server is in communication with a user device via a first communications channel; (Fig. 1, Fig. 3, Fig.6, ¶17, ¶23, ¶27 wherein A voice user interface (VUI) may use the search indices to form a view-specific searchable database wherein VUI 300 may receive a verbal input from the user wherein any computing device, such as a desktop computer, handheld device, or a server, may implement the voice navigation method and may access the information or data stored in a network) 
accessing product information pertaining to the indicated product, including at least one image of the indicated product; (Fig. 3, ¶23 wherein A GUI items harvester module 304 may search the GUI 302 for GUI items that may include hyperlinks 214, images 210, application icons 206, and other graphic images that lead to a data object wherein a parser 306 may convert each GUI item in the GUI 302 into a searchable index in the form of a linguistic document and a database of GUI item indices 308 may organize the linguistic documents into a searchable database to facilitate searching)
providing the product information to the user device via for display to the user. (¶27 wherein upon receiving a verbal input from the user, the VUI 300 may use the GUI item index 400 to select the GUI item best matched with the verbal input to the user)
However, Chang does not explicitly teach establishing a second communications channel with the user device; and providing the product information to the user device via the second communications channel for display to the user.
Typrin teaches establishing a second communications channel with the user device; and providing the product information to the user device via the second communications channel for display to the user. (¶9, ¶16 wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user via an out-of-band communication (e.g., over email, a text message, or the like))
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of in-call virtual assistants of Typrin with the teaching of search-based dynamic voice activation of Chang because Typrin teaches providing virtual assistants to assist users during voice communications between the users wherein a first user operating a device may establish a voice communication with respective devices of one or more additional users wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication. (¶8, ¶9)
However, Chang as modified does not explicitly teach receiving, by an assistance server, an indication from a server; accessing, by the assistance server, information pertaining to the indicated; establishing, by the assistance server, a communication channel between the assistance server and the user device; and providing, by the assistance server, the information for display to the user.
Kim teaches receiving, by an assistance server, an indication from a server; accessing, by the assistance server, information pertaining to the indicated;  (Fig. 1A, col. 7 lines 10-40, col. 20 lines 63-67  wherein the backend system may also receive instructions from the skill server indicating that the sample audio is to be played in a specific voice type wherien Once backend system 100 receives Skill ID/Sample Audio ID 4, backend system 100 searches for the corresponding functionality wherein After backend system 100 determines the requested functionality and/or invocation, backend system 100 may generate audio data corresponding to the preview invocation and/or the preview reply, and may send the audio data to electronic device 10. Furthermore, in some embodiments, backend system 100 generate display data of a rendering for display 14)
establishing, by the assistance server, a communication channel between the assistance server and the user device; and (col. 6, lines 29-50, col. 22 lines 14-25 wherein the backend system receives first display data. In some embodiments, the first display data received by the backend system will come from an application within category server or skills server wherein electronic device 10 and backend system 100 may communicate with one another via a web browser using HTTP. Various additional communication protocols may be used to facilitate communications between electronic device 10 and backend system 100)
providing, by the assistance server, the information for display to the user. (Fig. 2A, Col. 7 lines 63-67, col. 8 lines 1-30 wherein the backend system will also receive display data. The display data may include text representing statement 18 wherein Similar to audio file one 6a, 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of graphical interface to preview functionality available for speech-enabled processing of Kim with the teaching of search-based dynamic voice activation of Chang as modified because Kim teaches technical solutions to improve the user experience through making voice activated electronic devices more user friendly, the devices are customizable through the activation of specific functionality wherein Audio file one is transmitted to electronic device 10. Once received by electronic device, audio file one (an audio representation of statement 18) is played on one or more speakers of electronic device. Similar to audio file one, display data one may be sent to electronic device. Once received by electronic device, electronic device  may display text representing statement on display screen. Following Audio file one, Audio file two is transmitted to electronic device. Audio file two is then played by one or more speakers of electronic device. Similar to audio two one, display data two 8b may be sent to electronic device. Once received by electronic device, electronic device may display text representing a response to statement  on display screen (col. 1 lines 5-10, col. 8 lines 9-30)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Chang as modified further teaches wherein the accessing comprises contacting a third-party server containing information about the indicated product. (Fig. 1, ¶20, ¶21 wherein the remote computing resources 108 may be implemented as one or more servers 112(1)-(P) may include processor(s) 114 and memory 116, which stores the virtual-assistant module 110 which stores or otherwise has access to a join module 118, an invocation module 120, a speech-recognition engine 122, a speaker-identification (ID) module 124, and a response module 126; as taught by Typrin)

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference; Chang as modified further teaches wherein: the receiving comprises a first app on the user device receiving the product indication from the VUI server via the first communications channel Attorney Docket No. TM.P74US 19 (¶27 wherein upon receiving a verbal input from the user, the VUI 300 may use the GUI item index 400 to select the GUI item best matched with the verbal input to the user; as taught by Chang, Fig. 2A, Fig. 3, ¶29, ¶31 wherein the user 102(1) dialing the user 102(2) and an application on the device 104(1) of the user 102(1) automatically dialing a telephone number or other endpoint identifier associated with the computing resources 108 that implement a virtual assistant which remains on the call awaiting invocation which may include the user 102(1) speaking a predefined utterance; as taught by Typrin)
and the first app providing the product indication to a second app on the user device; (¶16 wherein a virtual assistant performs speech recognition on audio between the users and may output information to one or both of the users this information may be output as part of the voice as taught by Typrin)
 the first app is configured to provide a VUI interface; and (Fig. 3, ¶29, ¶31 wherein an application on the device 104(1) of the user 102(1) automatically dialing a telephone number or other endpoint identifier associated with the computing resources 108 that implement a virtual assistant wherien the user 102(1) invokes a virtual assistant that has already joined a voice communication); as taught by Typrin)
 the second app initiates the accessing by requesting the product information via the second channel. (¶9, ¶16 wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user via an out-of-band communication (e.g., over email, a text message, or the like); as taught by Typrin)

As per Claim 7, the rejection of claim 1 is hereby incorporated by reference; Chang as modified further teaches wherein the second communications channel conveys the product information to the user device via at least one email. (¶9, ¶16 wherein the virtual assistant may obtain information pertaining to the voice command and may output the information to the user via an out-of-band communication (e.g., over email); as taught by Typrin)

As per Claim 8, the rejection of claim 1 is hereby incorporated by reference; Chang as modified further teaches wherein the second communications channel conveys the product information to the user device via at least one email. (¶9, ¶16 wherein the virtual assistant may as taught by Typrin)

Claim 17 is similar in scope to Claim 1; therefore, Claim 17 is rejected under the same rationale as Claim 1.

Claim 18 is similar in scope to Claim 2; therefore, Claim 18 is rejected under the same rationale as Claim 2.

Claims 9-11 & 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Typrin.
As per Claim 9, Chang teaches A network device, comprising: at least one processor; a network interface; a storage device coupled to at least one processor; and software instructions stored in the storage device, wherein execution of the software instructions by the at least one processor configures the network device as a server to perform: (Fig. 1, Fig. 3, Fig.6 ¶17, ¶18, ¶19, ¶23, ¶27  a computing device 100 that may be used to implement a voice navigation method. The computing device 100 may access the information or data stored in a network. The computing device 100 may support one or more applications for performing various communications with the network wherein The computing device 100 may include a controller or processor 104 that executes stored programs wherein may also include a volatile memory 106 and a non-volatile memory 108 to be used by the processor 104 wherein A voice user interface (VUI) may use the search indices to form a view-specific searchable database wherein VUI 300 may receive a verbal input from the user wherein any computing device, such as a desktop 
receiving an indication of a product from a Voice User Interface (VUI) server, wherein the VUI server is in communication with a user device via a first communications channel provided by the network device; (Fig. 1, Fig. 3, Fig.6, ¶17, ¶23, ¶27 wherein A voice user interface (VUI) may use the search indices to form a view-specific searchable database wherein VUI 300 may receive a verbal input from the user wherein any computing device, such as a desktop computer, handheld device, or a server, may implement the voice navigation method and may access the information or data stored in a network) 
accessing product information pertaining to the indicated product, including at least one image of the indicated product; (Fig. 3, ¶23 wherein A GUI items harvester module 304 may search the GUI 302 for GUI items that may include hyperlinks 214, images 210, application icons 206, and other graphic images that lead to a data object wherein a parser 306 may convert each GUI item in the GUI 302 into a searchable index in the form of a linguistic document and a database of GUI item indices 308 may organize the linguistic documents into a searchable database to facilitate searching)
providing the product information to the user device via for display to the user. (¶27 wherein upon receiving a verbal input from the user, the VUI 300 may use the GUI item index 400 to select the GUI item best matched with the verbal input to the user)
However, Chang does not explicitly teach establishing a second communications channel with the user device; and providing the product information to the user device via the second communications channel for display to the user.
establishing a second communications channel between the network device and the user device; and providing the product information to the user device via the second communications channel for display to the user. (¶9, ¶16 wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user via an out-of-band communication (e.g., over email, a text message, or the like))
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of in-call virtual assistants of Typrin with the teaching of search-based dynamic voice activation of Chang because Typrin teaches providing virtual assistants to assist users during voice communications between the users wherein a first user operating a device may establish a voice communication with respective devices of one or more additional users wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication. (¶8, ¶9)

As per Claim 10, the rejection of claim 9 is hereby incorporated by reference; Chang as modified further teaches wherein the accessing comprises contacting a third-party server containing information about the indicated product, and wherein the receiving, accessing, establishing and providing are performed by a single entity. (Fig. 1, ¶17 wherein a computing device 100 that may be used to implement a voice navigation method. Any computing device, such as a desktop computer, handheld device, or a server, may implement the voice navigation as taught by Chang; Fig. 1, ¶20, ¶21 wherein the remote computing resources 108 may be implemented as one or more servers 112(1)-(P) may include processor(s) 114 and memory 116, which stores the virtual-assistant module 110 which stores or otherwise has access to a join module 118, an invocation module 120, a speech-recognition engine 122, a speaker-identification (ID) module 124, and a response module 126; as taught by Typrin)

As per Claim 11, the rejection of claim 9 is hereby incorporated by reference; Chang as modified further teaches wherein: the receiving comprises a first app on the user device receiving the product indication from the VUI server via the first communications channel Attorney Docket No. TM.P74US 19 (¶27 wherein upon receiving a verbal input from the user, the VUI 300 may use the GUI item index 400 to select the GUI item best matched with the verbal input to the user; as taught by Chang, Fig. 2A, Fig. 3, ¶29, ¶31 wherein the user 102(1) dialing the user 102(2) and an application on the device 104(1) of the user 102(1) automatically dialing a telephone number or other endpoint identifier associated with the computing resources 108 that implement a virtual assistant which remains on the call awaiting invocation which may include the user 102(1) speaking a predefined utterance; as taught by Typrin)
and the first app providing the product indication to a second app on the user device; (¶16 wherein a virtual assistant performs speech recognition on audio between the users and may output information to one or both of the users this information may be output as part of the voice communication and/or may be output in an out-of-band channel (e.g., over email, a text message, or the like); as taught by Typrin)
 the first app is configured to provide a VUI interface; and (Fig. 3, ¶29, ¶31 wherein an application on the device 104(1) of the user 102(1) automatically dialing a telephone number or as taught by Typrin)
 the second app initiates the accessing by requesting the product information via the second channel. (¶9, ¶16 wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user via an out-of-band communication (e.g., over email, a text message, or the like); as taught by Typrin)

As per Claim 15, the rejection of claim 9 is hereby incorporated by reference; Chang as modified further teaches wherein the second communications channel conveys the product information to the user device via at least one email. (¶9, ¶16 wherein the virtual assistant may obtain information pertaining to the voice command and may output the information to the user via an out-of-band communication (e.g., over email); as taught by Typrin)

As per Claim 16, the rejection of claim 9 is hereby incorporated by reference; Chang as modified further teaches wherein the second communications channel conveys the product information to the user device via at least one email. (¶9, ¶16 wherein the virtual assistant may obtain information pertaining to the voice command and may output the information to the user via an out-of-band communication (e.g., a text message); as taught by Typrin)

Claims 4-6 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Typrin in view of Kim as applied to claim 1 above, and further in view of KIM et al. (U.S. Pub 2019/0172467) hereinafter Kim2.

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference; Chang as modified previously taught the assistance server, providing the product information for display to the user. However, Chang as modified does not explicitly teach further comprising: establishing a third communications channel with a second user device belonging to the user; and providing the product information to the second user device via the third communications channel for display to the user.
Kim2 teaches further comprising: establishing a third communications channel with a second user device belonging to the user; and providing the product information to the second user device via the third communications channel for display to the user. (Fig. 8A, ¶228, ¶268, ¶271 wherien User interface module 722 receives commands and/or inputs from a user via I/O interface 706 microphone and prepares and delivers outputs through displays wherien the digital assistant operating on device 810A can be configured to communicatively couple to other electronic devices via a direct communication connection, such as Bluetooth, near-field communication (NFC), BTLE (Bluetooth Low Energy), or the like wherein user 804 may provide a speech input (e.g., "Play music") to device 810A, and receive a response by device 810C (e.g., music playing at device 810C)) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of Far-Field extension for digital assistant services of Kim with the teaching of search-based dynamic voice activation of Chang as modified because Kim 

As per Claim 5, the rejection of claim 4 is hereby incorporated by reference; Chang as modified further teaches wherein the second user device comprises a television. (Fig. 11C, ¶296 wherein device 810A while provide the video portion of the movie to a device 1137 (e.g., a TV); as taught by Kim2)

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Chang as modified further teaches providing the product information for display to a second user. (¶9, ¶16 wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to one or both of the users (or more users if more than two are taking part in the voice communication) via an out-of-band communication (e.g., over email, a text message, or the like); as taught by Typrin)
However, Chang as modified does not explicitly teach further comprising: establishing a third communications channel with a second user device belonging to user; and providing the product information to the second user device via the third communications channel for display to user.
further comprising: establishing a third communications channel with a second user device belonging to user; and providing the product information to the second user device via the third communications channel for display to user. (Fig. 8A, ¶228, ¶268, ¶271 wherien User interface module 722 receives commands and/or inputs from a user via I/O interface 706 microphone and prepares and delivers outputs through displays wherien the digital assistant operating on device 810A can be configured to communicatively couple to other electronic devices via a direct communication connection, such as Bluetooth, near-field communication (NFC), BTLE (Bluetooth Low Energy), or the like wherein user 804 may provide a speech input (e.g., "Play music") to device 810A, and receive a response by device 810C (e.g., music playing at device 810C)) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of Far-Field extension for digital assistant services of Kim with the teaching of search-based dynamic voice activation of Chang as modified because Kim teaches the digital assistant operating on device 810A establishes one or more connections with at least one of devices 820, 830, and 840, before it can receive user inputs comprising user requests and/or provide representations of user requests to one or more of devices 820, 830, and 840 wherien establishing connections before receiving user inputs and providing representations of user requests to other devices can improve the operation efficiency and speed of providing responses to user requests. (¶269)

Claim 19 is similar in scope to Claim 4; therefore, Claim 19 is rejected under the same rationale as Claim 4.

.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Typrin as applied to claim 9 above, and further in view of Kim2.

As per Claim 12, the rejection of claim 9 is hereby incorporated by reference; Chang as modified previously taught providing the product information for display to the user. However, Chang as modified does not explicitly teach establishing a third communications channel with a second user device belonging to the user; and providing the product information to the second user device via the third communications channel for display to the user.
Kim2 teaches establishing a third communications channel with a second user device belonging to the user; and providing the product information to the second user device via the third communications channel for display to the user. (Fig. 8A, ¶228, ¶268, ¶271 wherien User interface module 722 receives commands and/or inputs from a user via I/O interface 706 microphone and prepares and delivers outputs through displays wherien the digital assistant operating on device 810A can be configured to communicatively couple to other electronic devices via a direct communication connection, such as Bluetooth, near-field communication (NFC), BTLE (Bluetooth Low Energy), or the like wherein user 804 may provide a speech input (e.g., "Play music") to device 810A, and receive a response by device 810C (e.g., music playing at device 810C)) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of Far-Field extension for digital assistant services of Kim with 

As per Claim 13, the rejection of claim 12 is hereby incorporated by reference; Chang as modified further teaches wherein the second user device comprises a television. (Fig. 11C, ¶296 wherein device 810A while provide the video portion of the movie to a device 1137 (e.g., a TV); as taught by Kim2)

As per Claim 14, the rejection of claim 9 is hereby incorporated by reference; Chang as modified further teaches providing the product information for display to a second user. (¶9, ¶16 wherein after identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to one or both of the users (or more users if more than two are taking part in the voice communication) via an out-of-band communication (e.g., over email, a text message, or the like); as taught by Typrin)
However, Chang as modified does not explicitly teach further comprising: establishing a third communications channel with a second user device belonging to user; and providing the product information to the second user device via the third communications channel for display to user.
Kim2 teaches further comprising: establishing a third communications channel with a second user device belonging to user; and providing the product information to the second user device via the third communications channel for display to user. (Fig. 8A, ¶228, ¶268, ¶271 wherien User interface module 722 receives commands and/or inputs from a user via I/O interface 706 microphone and prepares and delivers outputs through displays wherien the digital assistant operating on device 810A can be configured to communicatively couple to other electronic devices via a direct communication connection, such as Bluetooth, near-field communication (NFC), BTLE (Bluetooth Low Energy), or the like wherein user 804 may provide a speech input (e.g., "Play music") to device 810A, and receive a response by device 810C (e.g., music playing at device 810C)) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of Far-Field extension for digital assistant services of Kim with the teaching of search-based dynamic voice activation of Chang as modified because Kim teaches the digital assistant operating on device 810A establishes one or more connections with at least one of devices 820, 830, and 840, before it can receive user inputs comprising user requests and/or provide representations of user requests to one or more of devices 820, 830, and 840 wherien establishing connections before receiving user inputs and providing representations of user requests to other devices can improve the operation efficiency and speed of providing responses to user requests. (¶269)

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-Form 892 for listed of cited references.

	Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179